DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In [0031], the phrase “Returning to Figure 3…” should read “Returning to Figures 2 and 3….”, because the sentence refers to item 128, which is not present in Fig. 3, but is in Fig. 2. This paragraph seems to be referring to both Figs. 2 and 3 rather than either of the figures individually.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zajac (US PGPub No. US 20170305360 A1) in view of Greiner (US PGPub No. US 20190250017 A1).

Regarding Claim 1, Zajac teaches a sensor assembly (Abstract: “A sensor assembly”) comprising: 
a base (See Figs. 1A, 1B, 1C, 2A, 2B, 4-6, showing a base; Abstract: “The housing may include a base portion”); 
a sensor body mounted to the base (See Figs. 1A, 1B, 1C, 2B, 4-5, showing sensors mounted to base; Abstract: “A collection of optical sensors may include a first set of forward-facing optical sensors individually aligned with a corresponding opening in a front segment of the base portion for the housing, a second set of rear-facing optical sensors individually aligned with a corresponding opening in a rear segment of the base portion for the housing, and multiple sets of lateral optical sensors. Each set of lateral optical sensors may be aligned with a corresponding opening in one of multiple lateral segments of the base portion of the housing. Additionally, at least a first long distance sensor may be mounted on the summit.”, i.e. sensor mounted to base) and rotatable around an axis relative to the base ([0019]: “A rotatable long-range sensor 125 is mounted at a summit 118 of the housing 110.”; [0023]: “The raised housing portion 112 can provide a summit 118 or peak segment to retain, for example, a rotatable sensor”; [0026]: “A rotatable sensor 125 (e.g., a long-range sensor) may be mounted to the vertical section 124 and/or summit 118 (see FIG. 1).”); 
a sensor window fixed relative to the sensor body (See Figs. 1A, 1B, 2B, and 4, showing sensor window); 
a sensing apparatus inside the sensor body and having a field of view through the sensor window (See Figs. 1A, 1B, 2B, and 4, showing rotatable sensor apparatus with sensor window; [0019] : ”A rotatable long-range sensor 125 is mounted at a summit 118 of the housing 110.”; [0030]: “According to some examples, the sensor components of the sensor assembly 100, 200 include…and/or (v) a Lidar, provided as a rotatable long-distance sensor… the Lidar may be mounted or constructed to rotate on the summit 118 (see FIG. 1) of the assembly housing 110”); 
a vapor chamber fixed relative to the sensor body, spaced radially outward from the sensor body relative to the axis, and having a curved shape extending circumferentially around the axis (See Figs. 1A, 1B, 1C, 2B, and 4-5, showing rotatable long-range sensor apparatus with cylindrical shaped chamber; Alternatively, housing 110/210 in these Figs. additionally reads on this limitation, as it is fixed with respect to the sensor body, extends radially outward from the sensor body relative to the axis of rotation, and has a curved shape in some shown embodiments which extends circumferentially around the axis of rotation; [0024]: “the assembly housing 110 can also include a set of air vents/openings and/or grills to enable the flow of air into and/or out of the interior of the assembly housing 110”).
Zajac does not explicitly teach a heat pipe extending from the sensor body to the vapor chamber.
Greiner teaches a heat pipe extending from the sensor body to the vapor chamber (See Figs. 2-5, showing heat pipes, including extended arm sections of heat pipes; [0037]: “Heat pipes 9 connect sensor set-up 2, in particular, housing 3, and connecting assembly 5 in a thermally conductive manner.”; [0038]: “Heat pipes 9 each include a curved region 11. This curved region 11 is able to be bent in response to adjusting sensor set-up 2. In this context, heat pipes 9 are positioned on sensor set-up 2 and connecting assembly 5, and bent so that they abut to produce as much contact surface as possible.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zajac with a heat pipe extending from the sensor body to the vapor chamber, as taught by Greiner.
Doing so would allow one to prevent, as taught by Greiner in [0007]: “an overly high temperature of the sensor, which may result in damage to the sensor”, by placing the sensor in thermal contact with other elements to dissipate the heat, as taught by Greiner in [0007]: “Another advantage of an example sensor system in accordance with the present invention is that the heat of the sensor is conducted by at least one heat pipe to the connecting assembly and/or to the vehicle.”

Regarding Claim 2, Zajac in view of Greiner teaches the sensor assembly of claim 1, wherein the vapor chamber is spaced circumferentially from the sensor window relative to the axis (See Figs. 1A, 1B, 2B, and 4-5, showing rotatable long-range sensor apparatus with cylindrical shaped chamber, wherein the window is flat and therefore slightly inset relative to a complete 360° cylindrical shape).

Regarding Claim 3, Zajac in view of Greiner teaches the sensor assembly of claim 1, wherein the vapor chamber has a partial cylindrical shape (See Figs. 1A, 1B, 1C, 2B, and 4-5, showing rotatable long-range sensor apparatus with partial cylindrical shaped chamber, broken by the sensor window).

Regarding Claim 4, Zajac in view of Greiner teaches the sensor assembly of claim 1, further comprising a housing including the vapor chamber, wherein the vapor chamber forms part of an exterior of the housing (See Figs. 1A, 1B, 1C, 2B, and 4-5, showing rotatable long-range sensor apparatus with partial cylindrical shaped chamber that houses sensor; Alternatively, housing 110/210 in these Figs. additionally reads on this limitation, as comprises a vapor chamber, and is part of the exterior of the housing; [0024]: “the assembly housing 110 can also include a set of air vents/openings and/or grills to enable the flow of air into and/or out of the interior of the assembly housing 110”). 

Regarding Claim 5, Zajac in view of Greiner teaches the sensor assembly of claim 4, wherein the housing has a cylindrical shape (See Figs. 1A, 1B, 1C, 2B, and 4-5, showing rotatable long-range sensor apparatus with cylindrical shaped chamber that houses sensor). 

Regarding Claim 6, Zajac in view of Greiner teaches the sensor assembly of claim 5, wherein the sensor window is recessed relative to the housing (See Figs. 1A, 1B, 2B, and 4-5, showing rotatable long-range sensor apparatus with cylindrical shaped chamber, wherein the window is flat and therefore slightly inset relative to a complete 360° cylindrical shape).

Regarding Claim 7, Zajac in view of Greiner teaches the sensor assembly of claim 1.
Zajac does not explicitly teach further comprising a plurality of heat pipes including the heat pipe, wherein each of the plurality of heat pipes extends from the sensor body to the vapor chamber. 
Greiner teaches further comprising a plurality of heat pipes including the heat pipe, wherein each of the plurality of heat pipes extends from the sensor body (See Figs. 2-5, showing heat pipes, including extended arm sections of heat pipes; [0037]: “Heat pipes 9 connect sensor set-up 2, in particular, housing 3, and connecting assembly 5 in a thermally conductive manner.”; [0038]: “Heat pipes 9 each include a curved region 11. This curved region 11 is able to be bent in response to adjusting sensor set-up 2. In this context, heat pipes 9 are positioned on sensor set-up 2 and connecting assembly 5, and bent so that they abut to produce as much contact surface as possible.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zajac with further comprising a plurality of heat pipes including the heat pipe, wherein each of the plurality of heat pipes extends from the sensor body, as taught by Greiner.
Doing so would allow one to prevent, as taught by Greiner in [0007]: “an overly high temperature of the sensor, which may result in damage to the sensor”, by placing the sensor in thermal contact with other elements to dissipate the heat, as taught by Greiner in [0007]: “Another advantage of an example sensor system in accordance with the present invention is that the heat of the sensor is conducted by at least one heat pipe to the connecting assembly and/or to the vehicle.”

Greiner does not explicitly teach to the vapor chamber.
However, Greiner teaches connecting the heat pipes from the sensor body to a body to deposit the heat, and Zajac teaches a vapor chamber for the sensor(s). If one were to apply the teachings of Greiner to the invention of Zajac in a combination, one of ordinary skill in the art would readily recognize the utility of the heat pipes extending to any body or surface to dissipate the heat.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zajac in view of Greiner to include to the vapor chamber, as it would be a simple combination of taught elements performing their functions as stated in the individual references.
Doing so would allow one to use the vapor chamber of Zajac which is used for dissipating heat from the sensors in order to dissipate heat via the heat pipes of Greiner in order to protect the sensors from overheating, as taught by both Zajac and Greiner.

Regarding Claim 8, Zajac in view of Greiner teaches the sensor assembly of claim 1.
Zajac does not explicitly teach further comprising thermal adhesive attaching the heat pipe to the vapor chamber.
 Greiner teaches further comprising…attaching the heat pipe to the vapor chamber ([0005]: “The heat pipe connects the sensor set-up and the connecting assembly in a thermally conductive manner.”).
Zajac in view of Greiner does not explicitly teach thermal adhesive.
However, Greiner does explicitly disclose connecting the heat pipes in a thermally conductive manner. Additionally, thermal adhesive products such as thermally conductive tapes and glues are widely commercially available and would be known to one of ordinary skill in the art to be used in sensing applications where heat distribution or dissipation is necessary.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zajac in view of Greiner to include thermal adhesive.
Doing so would allow one a well-known, and simple means for thermally connecting the heat pipe of Greiner to the vapor chamber of Zajac in a common manner.

Regarding Claim 9, Zajac in view of Greiner teaches the sensor assembly of claim 1.
Zajac does not explicitly teach wherein the heat pipe includes a first segment elongated radially from the sensor body to the vapor chamber and a second segment elongated along the vapor chamber. 
Greiner teaches wherein the heat pipe includes a first segment elongated radially from the sensor body to the [heat dissipation body] and a second segment elongated along the [heat dissipation body] (See Figs. 2 and 3, showing heat pipe elongated along sensor body, extending radially outward to heat dissipation body; [0039]: “Heat pipes 9 are bent in the shape of a U. U-shaped heat pipes 9 each include two parallel arms 10, which are connected by curved region 11. In this context, two opposite sides of the sensor set-up and the connecting assembly are joined thermally by U-shaped heat pipes 9.”). 
Greiner does not explicitly teach vapor chamber.
However, Zajac teaches a vapor chamber, as shown above.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zajac to include wherein the heat pipe includes a first segment elongated radially from the sensor body to the vapor chamber and a second segment elongated along the vapor chamber, as taught by Greiner with the vapor chamber of Zajac.
Doing so, as taught by Greiner [0016]: “allows two opposite sides of the sensor set-up and the connecting assembly to be connected thermally”, in a manner such that [0014]: “the heat pipe is advantageously positioned and bent in a suitable manner, so that it abuts the sensor set-up and/or the connecting assembly to produce as much contact surface as possible”, which allows one to prevent, as taught by Greiner in [0007]: “an overly high temperature of the sensor, which may result in damage to the sensor”.

Regarding Claim 10, Zajac in view of Greiner teaches the sensor assembly of claim 9.
Greiner further teaches wherein the second segment is elongated parallel to the axis (See Figs. 2 and 3, showing heat pipe elongated along sensor body, extending radially outward to heat dissipation body, extending along heat dissipation body, i.e. parallel to the axis).

Regarding Claim 13, Zajac in view of Greiner teaches the sensor assembly of claim 1, wherein the vapor chamber extends circumferentially around the axis for at least 90° (See Figs. 1A, 1B, 1C, 2B, and 4-5, showing rotatable long-range sensor apparatus with cylindrical shaped chamber extending circumferentially for at least 90°; Alternatively, housing 110/210 in these Figs. additionally reads on this limitation, as in some shown embodiments it extends circumferentially around the axis of rotation for at least 90°; [0024]: “the assembly housing 110 can also include a set of air vents/openings and/or grills to enable the flow of air into and/or out of the interior of the assembly housing 110”). 

Regarding Claim 14, Zajac in view of Greiner teaches the sensor assembly of claim 1, wherein the sensor window is flat (See Figs. 1A, 1B, 2B, and 4, showing sensor window, which is flat).

Regarding Claim 16, Zajac in view of Greiner teaches the sensor assembly of claim 1, wherein the vapor chamber is one of at least one vapor chamber (See Figs. 1A, 1B, 1C, 2B, and 4-5, showing rotatable long-range sensor apparatus with cylindrical shaped chamber; Alternatively, housing 110/210 in these Figs. additionally reads on this limitation; [0024]: “the assembly housing 110 can also include a set of air vents/openings and/or grills to enable the flow of air into and/or out of the interior of the assembly housing 110”), the sensor window is one of at least one sensor window (See Figs. 1A, 1B, 2B, and 4, showing rotatable sensor apparatus with sensor window), the at least one sensor window collectively extends circumferentially around the axis for at most 90° (See Figs. 1A, 1B, 2B, and 4, showing rotatable sensor apparatus with sensor window which extends for less than 90° circumferentially), and the at least one vapor chamber collectively extends circumferentially around the axis for at least 270° (See Figs. 1A, 1B, 2B, and 4, showing rotatable sensor apparatus with sensor window which extends for less than 90° circumferentially, i.e. the remaining portion of the chamber extends circumferentially for at least 270°).

Claims 11-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zajac (US PGPub No. US 20170305360 A1) in view of Greiner (US PGPub No. US 20190250017 A1) and Lombrozo (US Patent No. US 10307800 B1).

Regarding Claim 11, Zajac in view of Greiner teaches the sensor assembly of claim 1.
Zajac does not explicitly teach wherein the vapor chamber has a constant cross-section extending parallel to the axis. 
Lombrozo teaches wherein the vapor chamber has a constant cross-section extending parallel to the axis (See Figs. 3 and 6, showing the chamber having a constant cross-section that extends parallel to rotation axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zajac to include wherein the vapor chamber has a constant cross-section extending parallel to the axis, as taught by Lombrozo.
Doing so would allow one a simple surface for cleaning, which is desired by Lombrozo, Abstract: “The sensor cover and cover window may be rotated to clear the cover window of debris. The cover window may have a linear cross section in a plane that passes through and is perpendicular to the axis of rotation. The sensor motor may be configured to rotate the sensor cover and the cover window.”

Regarding Claim 12, Zajac in view of Greiner and Lombrozo teaches the sensor assembly of claim 11, wherein the vapor chamber extends parallel to the axis from below the sensor window to above the sensor window (See Figs. 1B and 4, showing the chamber extending along the rotation axis from below the sensor window to above the sensor window). 

Regarding Claim 15, Zajac in view of Greiner teaches the sensor assembly of claim 1.
Zajac does not explicitly teach wherein the sensor window extends circumferentially around the axis for at most 45°.
However, Zajac does show a sensor window, which appears to be approximately in the angular range of 45°. Additionally, one of ordinary skill in the art would chose the angular range for the sensor window to match that of the size of the sensor compared with the size of the housing, and adjust that angular extent as needed. Varying the angular extent of the sensor window to match that of the housing and the sensor would fall within ordinary skill in the art.
Nevertheless, Lombrozo teaches wherein the sensor window extends circumferentially around the axis for at most 45° (See Figs. 1-4, 5B, 5C, showing angular extent of sensor window being less than 45°).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zajac to explicitly include wherein the sensor window extends circumferentially around the axis for at most 45°, as taught by Lombrozo.
Doing so would allow one to have a limited surface to clean, as Lombrozo teaches in Col. 1, Lines 6-15: “environmental elements may cause a buildup of debris and contaminants on components of the vehicles, such as on sensors of the vehicle. The vehicle sensors may each include a cover to protect the internal sensor components from the debris and contaminants, but the cover itself may become dirty over time. As such, the functions of the internal sensor components may be impeded as signals transmitted and received by the internal sensor components may be blocked by the debris and contaminants”, and thus limiting the surface necessary to clean to only that which is required to allow sensing abilities is desirable.

Regarding Claim 17, Zajac in view of Greiner teaches the sensor assembly of claim 16.
Zajac does not explicitly teach wherein the at least one sensor window includes two sensor windows, and each of the sensor windows extends for at most 45°.
Lombrozo teaches wherein the at least one sensor window includes two sensor windows, and each of the sensor windows extends for at most 45° (See Figs. 1-4, 5B, 5C, showing two sensor windows, with angular extent of two sensor windows each being less than 45°).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zajac to include wherein the at least one sensor window includes two sensor windows, and each of the sensor windows extends for at most 45°, as taught by Lombrozo.
Doing so would allow one to have a limited surface to clean, as Lombrozo teaches in Col. 1, Lines 6-15: “environmental elements may cause a buildup of debris and contaminants on components of the vehicles, such as on sensors of the vehicle. The vehicle sensors may each include a cover to protect the internal sensor components from the debris and contaminants, but the cover itself may become dirty over time. As such, the functions of the internal sensor components may be impeded as signals transmitted and received by the internal sensor components may be blocked by the debris and contaminants”, and thus limiting the surface necessary to clean to only that which is required to allow sensing abilities is desirable.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zajac (US PGPub No. US 20170305360 A1) in view of Greiner (US PGPub No. US 20190250017 A1) and Toth (US PGPub No. US 20190384313 A1).

Regarding Claim 18, Zajac in view of Greiner teaches the sensor assembly of claim 16.
Zajac does not explicitly teach wherein the at least one vapor chamber includes two vapor chambers, and each of the vapor chambers extends for at least 135°.
Toth teaches wherein the at least one vapor chamber includes two vapor chambers, and each of the vapor chambers extends for at least 135° (See Figs. 3 and 14A, showing two vapor chambers, each with a circumferential extent of greater than 135°).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zajac to include wherein the at least one vapor chamber includes two vapor chambers, and each of the vapor chambers extends for at least 135°, as taught by Toth.
Doing so would allow “use of dual fans”, which “can provide two airflow paths within the housing of the sensor assembly (see FIG. 3), which includes the camera assembly. The airflow paths can also be directed so that air is blown onto optical surfaces, e.g., camera lenses, to keep them clean and free of dust, particles or debris.” as taught by Toth in [0057].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/             Examiner, Art Unit 2863                                                                                                                                                                                           
/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863